Citation Nr: 1616349	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  13-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than February 18, 2011, for service connection for pernio. 

2.  Entitlement to an initial disability rating in excess of 10 percent for pernio.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had active service from March 2003 to September 2003 and from June 2007 to December 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, assigning an initial noncompensable rating for pernio, effective February 18, 2011.  In a March 2013 decision, the RO increased the rating for the Veteran's skin disability to 10 percent, effective February 18, 2011.  This increase in rating did not satisfy the Veteran's appeal.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2014; a transcript of the hearing is of record. 

When this case was most recently before the Board in April 2015, it was remanded for further development and adjudicative action.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to an initial disability rating in excess of 10 percent for pernio is addressed in the REMAND that follows the ORDER below.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the Veteran's appeal is requested for the issue of entitlement to an effective date earlier than February 18, 2011, for service connection for pernio.

CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal for the issue of entitlement to an effective date earlier than February 18, 2011 for service connection for pernio have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  In a statement received in May 2014, the Veteran's representative withdrew the appeal for entitlement to an effective date earlier than February 18, 2011, for service connection for pernio.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal for entitlement to an effective date earlier than February 18, 2011, for service connection for pernio is dismissed. 


REMAND

Additional development is required before the remaining issue on appeal is adjudicated by the Board.  

During the December 2014 hearing before the Board, the Veteran stated that in addition to his symptoms of red and purple spots on his feet, he had extremely painful red blood blisters.  He further asserted that he experienced those same symptoms on his hands and face; however, he indicated that his feet were "definitely" the worst.  He also stated that he had several episodes of pernio this year, to include one that lasted six weeks.  He further stated that he used creams and lotions, as well as pills on a daily basis to treat his skin disability.      

Further, during the most recent January 2016 VA examination, the Veteran complained of flare-ups involving his hands, feet, and face.  Although the examiner noted the frequency of these flare-ups, he failed to indicate the percentage of the entire body or exposed areas affected by the Veteran's pernio.  In addition, the examiner indicated that the Veteran was treated with nifedipine for the past 12 months, noting that such treatment was constant or near-constant.  The examiner, however, failed to address the evidence of record that demonstrates that such medication was also prescribed to treat the Veteran's non-service connected hypertension.    

In light of these circumstances, the Board has determined that the Veteran should be afforded a current VA examination to determine the degree of severity of his pernio and its impact on his employability.  

Moreover, development to obtain any outstanding records pertinent to the claim should be completed prior to the examination.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington, D.C. for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for an examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected pernio disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated tests and studies should be accomplished. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

To the extent possible the examiner should indicate whether the Veteran's use of constant or near constant nifedipine on a daily basis is primarily for the purpose of treating the Veteran's service-connected pernio or his non-service connected hypertension.  

In addition, the examiner should provide an assessment of the impact of the disability on the Veteran's ability to work.

3.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of all scheduled examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  The RO or the AMC should also undertake any additional development deemed necessary.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


